DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Comment
 	This Application is a Division of U.S. Patent Application serial no. 15/789,366 filed on October 20, 2017, which is a Continuation of U.S. Patent Application serial no. 14/950,529 filed on November 24, 2015 and issued as U.S. Patent No. 9,826,267, which is a Continuation of U.S. Patent Application serial no. 13/799,434 filed on March 13, 2013 and issued as U.S. Patent No. 9,223,473. 

Interview and Terminal Disclaimer
	On August 2, 2021 the Examiner contacted the attorney of record, Jordan Bodner, to discuss the claimed invention.  The Examiner believed that the pending claims were similar to the issued patent application 13/799,434; US Patent 9,223,473.  The Examiner believed that a terminal declaimer would over US Patent 9,223,473 would advance the pending application towards a notice of allowance.  Mr. Bodner agreed to discuss the matter with the client, and report back to the Examiner.
	On August 5, 2021, Mr. Bodner received the authorization to proceed with an electronic terminal disclaimer, and notified the Examiner that he will file the electronic terminal disclaimer in the instant case.
	After I final clearance search, and pursuant to the Terminal Disclaimer of August 5, 2021: claims 1-36 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-6-2021